DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2022 has been entered.
 Response to Amendment

The amendment filed on 17 June 2022 has been entered. Claim(s) 1-13 remain pending in this application.  Claim(s) 10-13 are new.

Claim Objections
Claims 1, 4-5 and 7-8 are objected to because of the following informalities:  
Regarding Claim 1, in Line 14 “a predetermined value” should be “the predetermined value”.
Regarding Claim 4, the use of “evaluated” should be changed to “calculated” to be in line with the amendment to Claim 1.
Regarding Claim 5, in Line 15  “a predetermined value” should be “the predetermined value”.
Regarding Claim 7, in Lines 6 and 7 “a predetermined value” should be “the predetermined value”.
Regarding Claim 4, the use of “evaluation” and evaluate” should be changed to “calculation” “calculate” to be in line with the amendment to Claim 5.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Skertic (U.S. Pre-grant Publication 2014/0303832), hereinafter Skertic, in view of Caplin (Non-Patent Literature - LIFE EXTENDING CONTROL OF GAS TURBINE ENGINES FOR AIRCRAFT PROPULSION), herein after Caplin.

Regarding Independent Claim 1, Skertic discloses a method of controlling a multi-engine bay (Figure 1 – Paragraph 0021 - the aircraft has multiple engines and the method is usable with other aircraft with multiple engines and thus a multi-engine bay) in which the following steps are performed:
a) controlling the multi-engine bay so that it delivers desired thrust and that each engine is operated in compliance with a set of operating limits for the engine (Paragraphs 0005, 0016 and 0038 – the engines are operated such that provide thrust while being within specification/operating limits for the engine);
b) periodically calculating an information representative of a probability of the engine failing (Paragraphs 0005, 0029 and 0043 – health, life and damage calculations are performed to determine the useful life remaining and information indicating a failure has happened or is in the process of happening, therefore the information is representative of a probability of engine failure), called level of damage of an engine, for each of the engine, the information representative of a probability of the engine failing being calculated as a function of the operative history of the engine determined flight after flight (Paragraphs 0005, 0018, 0029 and 0043 – the components of the engine are calibrated upon power up and monitored during operation and over time to determine if the component operation falls out of specification, i.e. the component is damaged/wears to the point where it is not operating within limits; therefore the information is calculated as a function of operation history);
c) for each engine, periodically evaluating whether the calculated level of damage of the engine exceeds a predetermined value (Paragraphs 0005, 0018, 0030-0032 and 0043 – components damage/wear/degradation is evaluated to determine if the component is operating within specification);
d) when the calculated level of damage of an engine, referred to as a “damaged” engine, exceeds a predetermined value, modifying at least one operating limit of the damaged engine, while keeping the damaged engine in operation (Paragraphs 0035 and 0043 – the system compensates/ modifies operating limits of the engine components and therefore the engine, while allowing the engine to remain in operation).
Skertic does not explicitly disclose modifying at least one operating limit so that the rate of damage of the damaged engine is less than a predetermined maximum rate of engine damage.
However, Caplin teaches a method for controlling propulsion engines (title) where when an engine is deemed to be vulnerable to damage at current operating condition the system alters set points/operating limits to prevent an unacceptable amount of damage accumulation/rate of damage (Page 4700, Column 2, Lines 5-21 and Page 4701, Column 2, Lines 11-17).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by making the method of Skertic include modifying at least one operating limit so that the rate of damage of the damaged engine is less than a predetermined maximum rate of engine damage, as taught by Caplin, in order to obtain the maximum amount of useful life of components, reducing the maintenance costs and increasing aircraft availability (Caplin - Page 4700, Column 1, Lines 11-15).

Regarding Claim 3, Skertic in view Caplin disclose the invention as claimed and discussed above. Skertic further discloses the level of damage of an engine is calculated as a function of a maximum of respective levels of damage of subsystems of the engine (Paragraphs 0005 and 0016 – the system monitors components/subsystems of an engine for damage to determine the level of damage of the engine).

Regarding Claim 4, Skertic in view Caplin disclose the invention as claimed and discussed above. Skertic further discloses in step b), the level of damage of the engine is evaluated as a function at least of a level of damage of the engine at an earlier instant (Paragraphs 0005 and 0031 – the system monitors/calculates the degradation of the components and uses models to determine the level of damage, therefore the degradation of the component includes the level of damage at an earlier instant).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Skertic in view of Caplin as applied to claim 1 above, and further in view of Care (U.S. Pre-grant Publication 2014/0236450), hereinafter Care.

Regarding Claim 2, Skertic in view of Caplin disclose the invention as claimed and discussed above.
Skertic in view of Caplin do not disclose the modification to the operating limit(s) of the engine includes reducing a maximum thrust value of the engine.
However, Care teaches an engine health monitoring system, 72, and method that modifies the maximum thrust value of the engine if the engine operates out of its parameters (Paragraph 0046 – the system sends an alert to have a running restriction/modify the operating limit related to its thrust).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Skertic in view of Caplin by making the modification to the operating limit(s) of the engine to include reducing a maximum thrust value of the engine, as taught by Care, in order to ensure safety whilst minimizing disruption to the operation (Care – Paragraph 0052).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Skertic in view of Caplin as applied to claim 1 above, and further in view of Chandra (U.S. Pre-grant Publication 2016/0160762), hereinafter Chandra.

Regarding Claim 10, Skertic in view of Caplin disclose the invention as claimed and discussed above. Skertic in view of Caplin do not explicitly disclose the level of damage of the engine is calculated by integration from the rate of damage of the engine or of its subsystems.
However, Chandra teaches a method for calculating the level of damage of an engine by integrating the damage accumulation rate (Paragraphs 0024).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Skertic in view of Caplin such that the level of damage of the engine is calculated by integration from the rate of damage of the engine or of its subsystems, as taught by Chandra, in order to have an improved method of operating and determining the level of damage of the engine (Chandra – Paragraph 0004).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Skertic in view of Caplin as applied to claim 1 above, and further in view of Chandra and Isturiz (Non-Patent Literature -HEALTH MONITORING STRATEGY FOR ELECTROMECHANICAL ACTUATOR SYSTEMS AND COMPONENTS. SCREW BACKLASH AND FATIGUE ESTIMATION), hereinafter Isturiz.

Regarding Claim 11, Skertic in view of Caplin disclose the invention as claimed and discussed above. Skertic further discloses the level of damage of the engine is calculated for an actuator of the engine (Paragraph 0005).
Skertic in view of Caplin do not explicitly disclose the level of damage of the engine is calculated by integration from the rate of damage of the subsystem of the engine, and
the rate of damage is the value of the electrical power consumed or a function that integrates this value.
However, Chandra teaches a method for calculating the level of damage of an engine component by integrating the damage accumulation rate (Paragraphs 0024).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Skertic in view of Caplin such that the level of damage of the engine is calculated by integration from the rate of damage of the component/subsystem/actuator, as taught by Chandra, in order to have an improved method of operating and determining the level of damage of the engine (Chandra – Paragraph 0004).
Skertic in view of Caplin and Chandra do not disclose the rate of damage is the value of the electrical power consumed or a function that integrates this value.
However, Isturiz teaches that the level of power consumption relates to an increases in power consumption (Page 1, Column 1, Lines 12-16 and Column 2, Line 17 – Page 2, Column 1, Line 3 – the increase in power consumption is due to the degradation/damage of the actuator, thus the level of power consumption is usable to calculate the rate of damage).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Skertic in view of Caplin and Chandra such that the rate of damage is the value of the electrical power consumed, as taught by Isturiz, in order to provide an efficient strategy for increasing reliability and improving maintenance of the actuator (Abstract – Lines 1-4).


Claim(s) 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brice (Foreign Patent Publication FR 2946018 – Translation Used Provided), hereinafter Brice, in view of Skertic and Caplin.

Regarding Independent Claim 5, Brice discloses a control system for a multi-engine bay (Figures 1 and 2), the control system comprising: 
a) a control unit, 1, suitable for controlling the multi-engine bay in such a manner that it delivers desired thrust (Page 3, Lines 21-26 – the control unit, 1, is able to control the thrust provided by the engines of the bay) and that each engine is operated in compliance with a set of operating limits for the engine (Figure 1 – Page 1, Lines 4-6 and Page 3, Lines 33-35 – the system has multiple engines that operate normally and therefore in compliance with a set of operating limits/parameters for each engine); 
c) an operating limit updating unit for each engine (Page 4, Lines 1-4 – each engine has an operating limit updating module which is part of the engine computer/FADEC, for each engine, which can control the thrust of each engine, therefore the operating limit updating unit includes the modules for each FADEC; the operating limit updating unit also includes the device, 13, that is in communication with all the FADECS of the engines).
Brice does not disclose b) an engine health calculation unit configured to calculate periodically an information representative of a probability of the engine failing, called level of damage of an engine, for each of the engines, the information representative of a probability of the engine failing being calculated as a function of the operative history of the engine determined flight after flight; and 
c) the operating limit updating unit configured, for each engine, to evaluate periodically whether the level of damage of the engine exceeds a predetermined value, and when the level of damage of an engine, referred to as a "damaged" engine, exceeds a predetermined value, to modify at least one operating level of the damaged engine in such a manner that the rate of damage of the damaged engine is less than a predetermined maximum rate of engine damage, while keeping the damaged engine in operation.
However, Skertic teaches a control system for a multi-engine bay (Figure 1 – Paragraphs 0002, 0016 and 0021 - the aircraft has multiple engines with a control system, including the nodes and FADEC, that is usable with other aircraft with multiple engines and thus a multi-engine bays) comprising:
b) an engine health calculation unit, 416, configured to calculate periodically an information representative of a probability of the engine failing (Paragraphs 0005, 0027, 0029 and 0043 – health, life and damage calculations are performed to determine the useful life remaining and information indicating a failure has happened or is in the process of happening, therefore the information is representative of a probability of engine failure), called level of damage of an engine, for each of the engine, the information representative of a probability of the engine failing being calculated as a function of the operative history of the engine determined flight after flight (Paragraphs 0005, 0018, 0029 and 0043 – the components of the engine are calibrated upon power up and monitored during operation and over time to determine if the component operation falls out of specification, i.e. the component is damaged/wears to the point where it is not operating within limits; therefore the information is calculated as a function of operation history); and
c) an operating limit updating unit (Paragraphs 0004, 0016 and 0043 – the FADECs of each engine reconfigures/updates the limits of the engine therefore the collective components/modules of each FADEC that perform the updating make up the updating unit) configured, for each engine, to evaluate periodically whether the level of damage of the engine exceeds a predetermined value (Paragraphs 0005, 0018, 0030-0032 and 0043 – components damage/wear/degradation is evaluated to determine if the component is operating within specification), and when the level of damage of an engine, referred to as a "damaged" engine, exceeds a predetermined value, to modify at least one operating level of the damaged engine, while keeping the damaged engine in operation (Paragraphs 0035 and 0043 – the system compensates/ modifies operating limits of the engine components and therefore the engine, while allowing the engine to remain in operation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Brice to include an engine health calculation unit, as taught by Skertic, and making the operating limit updating unit configured to perform the functions, as taught by Skertic, resulting in b) an engine health calculation unit configured to calculate periodically an information representative of a probability of the engine failing, called level of damage of an engine, for each of the engines, the information representative of a probability of the engine failing being calculated as a function of the operative history of the engine determined flight after flight; and c) the operating limit updating unit configured, for each engine, to evaluate periodically whether the level of damage of the engine exceeds a predetermined value, and when the level of damage of an engine, referred to as a "damaged" engine, exceeds a predetermined value, to modify at least one operating level of the damaged engine, while keeping the damaged engine in operation in order to maximize engine operating time while minimizing support cost without compromising performance and survivability (Skertic – Paragraph 0046).
Brice in view of Skertic do not explicitly disclose modifying at least one operating limit so that the rate of damage of the damaged engine is less than a predetermined maximum rate of engine damage.
However, Caplin teaches a method for controlling propulsion engines (title) where when an engine is deemed to be vulnerable to damage at current operating condition the system alters set points/operating limits to prevent an unacceptable amount of damage accumulation/rate of damage (Page 4700, Column 2, Lines 5-21 and Page 4701, Column 2, Lines 11-17).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by making the operating limit updating unit/FADECs of Brice in view of Skertic be able to modify at least one operating limit so that the rate of damage of the damaged engine is less than a predetermined maximum rate of engine damage, as taught by Caplin, in order to obtain the maximum amount of useful life of components, reducing the maintenance costs and increasing aircraft availability (Caplin - Page 4700, Column 1, Lines 11-15).

Regarding Claim 6, Brice in view of Skertic and Caplin disclose the invention as claimed and discussed above. Brice further discloses the operating limit updating unit is configured to modify said at least one operating limit of the damaged engine by reducing a maximum thrust of the damaged engine (Page 2, Lines 30-39 and Page 4, Lines 1-4 – the module of the FADEC, of each engine, is configured to reduce the thrust or shut down the engine when a technical failure is detected/the level of damage exceeds a predetermined value, therefore it is able to modify the operating level of the engine/shut it down such that the rate of damage is less than a predetermined rate of engine damage).

Regarding Claim 7, Brice in view of Skertic and Caplin disclose the invention as claimed and discussed above. Brice further discloses an engine computer for each engine (Page 4, Lines 1-4 – each engine includes a FEDEC/engine computer), and wherein: 
the operating limit updating unit comprises, in each engine computer, an operating limit updating module (Page 4, Lines 1-4 – the operating limit updating unit includes the modules in each FADEC) configured: 
- to inform the control unit of modifications applied to said at least the engine (Figure 1 – Page 3, Line 32 – Page 4, Line 4 – the module of the FADEC sends information to the control unit, 2, such as the shutdown/reducing of the thrust of the engine); and 
the control unit is configured to control the multi-engine bay while taking account of said modifications applied to said engine(s) (Page 3, Lines 20-26 – the control unit, 2, adjusts the thrust of the remaining engines as a result of receiving the information from the  engine; therefore it controls the bay while taking account of the modifications).
Further, Skertic discloses an operating limit updating unit (Paragraphs 0004, 0016 and 0043 – each FADEC has the ability to control the operating limits of their respective engine therefore they all have modules to perform the updating; the combined modules make up an operating limit update unit) configured, for each engine, to evaluate periodically whether the level of damage of the engine exceeds a predetermined value (Paragraphs 0005, 0018, 0030-0032 and 0043 – components damage/wear/degradation is evaluated to determine if the component is operating within specification), and when the level of damage of an engine, referred to as a "damaged" engine, exceeds a predetermined value, to modify at least one operating level of the damaged engine, while keeping the damaged engine in operation Paragraphs 0035 and 0043 – the system compensates/ modifies operating limits of the engine components and therefore the engine, while allowing the engine to remain in operation).
Even further, Caplin discloses where when an engine is deemed to be vulnerable to damage at current operating condition the system alters set points/operating limits to prevent an unacceptable amount of damage accumulation/rate of damage (Page 4700, Column 2, Lines 5-21 and Page 4701, Column 2, Lines 11-17).
Thus the combination of Brice in view of Skertic and Caplin, as discussed above, would result in the operating limit updating modules configured: 
- to evaluate periodically whether the level of damage of the engine exceeds a predetermined value; 
- if the level of damage of the engine exceeds a predetermined value, to modify at least one operating limit of the damaged engine so that the rate of damage of the damaged engine is less than a predetermined maximum rate of engine damage.

Regarding Claim 8, Brice in view of Skertic and Caplin disclose the invention as claimed and discussed above.  Brice further discloses a central computer, 2, and, for each engine, an engine computer (Page 4, Lines 1-4 – each engine has a FADEC which is an engine computer), and wherein: 
the operating limit updating unit comprises, in the central computer, an operating limit updating module (Figures 1 and 2 - the operating limit updating unit includes the device, 13, along with modules in each of the FADEC to update operating limits, thus the device, 13, is an update operating limit module that is located in the central computer) configured: 
- to evaluate for each of the engines the level of operation (Page 3, Lines 21-26 and Page 3, Line 33 – Page 4, Line 4 – information is sent through logic gates to the device, 13, for each engine that compare the parameters of the level of operation of each engine to predetermined values and thus determine periodically if the level of operation exceeds the predetermined values, for example the engine speed compared to the predetermined value of the idle engine speed), on the basis of the respective levels of operation of the various engines as communicated by the engine modules thereof (Figures 1 and 2 – Page 3, Lines 21-26 and Line 33 – Page 4, Line 4 - the operating limit updating module, 13, receives information regarding the level of operation from each of the engines which is provided by the FADEC); 
- to inform the control unit of the modification applied to the engines (Page 3, Lines 10-26 – the operating limit updating module, 13,  provides information regarding the modifications on the engines); and 
the control unit is configured to control the bay while taking account of a modification applied to said at least one operating limit for an engine (Page 3, Lines 20-26 – the control unit, 2, adjusts the thrust of the remaining engines as a result of receiving the information from the “damaged” engine; therefore it controls the bay while taking account of any modification of the engines operation).
Brice in view of Skertic and Caplin, as discussed so far, do not disclose the engine health calculation unit comprises, in each engine computer, an engine health calculation module configured to calculate periodically a level of damage for each of the engines;
the operating limit module configured:
to evaluate for each of the engines whether the level of damage of the engine exceeds a predetermined value, on the basis of the respective levels of damage of the various engines as communicated by the engine health evaluation modules thereof;
for each engine referred to as a "damaged" engine for which the level of damage exceeds a predetermined value, to modify at least one operating limit of the damaged engine in such a manner that the rate of damage of the damaged engine is less than a predetermined maximum rate of engine damage; and
to inform the control unit of the modification applied to said at least one operating limit of the damaged engine(s); and
the control unit is configured to control the multi-engine bay while taking account of said modification applied to said at least one operating limit for the damaged engine(s).
However, Skertic teaches the engine health calculation unit comprises, in each engine computer, an engine health calculation module (Figures 4A and 4B – Paragraph 0027 – the engine health evaluation unit is made up of the modules that monitor and evaluate the damage/wear of the components of the engine and feed the information to the FADEC/engine computer and the module in the FADEC that receives the information from the component) configured to calculate periodically a level of damage for each of the engines (Paragraphs 0005, 0027, 0029 and 0043 – health, life and damage calculations are performed by the components to determine the useful life remaining and level of damage/degradation);
an operating limit update module (Paragraphs 0026-0027 – the data concentrator, 404, is part of the FADEC and therefore is an operating limit update module) configured:
to evaluate for each of the engines whether the level of damage of the engine exceeds a predetermined value, on the basis of the respective levels of damage of the various engines as communicated by the engine health evaluation modules thereof (Paragraphs 0026-0027 – the evaluation module, 402 and 404, receives information from the component/engine health calculation module regarding the level of damage and passes it through logic gates to determine/evaluate it is within the specification/control laws/predetermined values); 
for each engine referred to as a “damaged” engine for which the level of damage of an engine, referred to as a "damaged" engine, exceeds a predetermined value, to modify at least one operating level of the damaged engine (Paragraphs 0035 and 0043 – the system compensates/ modifies operating limits of the engine components and therefore the engine, while allowing the engine to remain in operation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Brice in view of Skertic and Caplin such that the engine health calculation unit has engine health calculation modules and the operating limit updating unit has operating limit updating modules, as taught by Skertic, resulting the engine health calculation unit comprises, in each engine computer, an engine health calculation module configured to calculate periodically a level of damage for each of the engines; the operating limit module configured: to evaluate for each of the engines whether the level of damage of the engine exceeds a predetermined value, on the basis of the respective levels of damage of the various engines as communicated by the engine health evaluation modules thereof; for each engine referred to as a "damaged" engine for which the level of damage exceeds a predetermined value, to modify at least one operating limit of the damaged engine; and to inform the control unit of the modification applied to said at least one operating limit of the damaged engine(s); and the control unit is configured to control the multi-engine bay while taking account of said modification applied to said at least one operating limit for the damaged engine(s) for the same reasons as discussed above for Claim 5.
Further Caplin discloses a method for controlling propulsion engines (title) where when an engine is deemed to be vulnerable to damage at current operating condition the system alters set points/operating limits to prevent an unacceptable amount of damage accumulation/rate of damage (Page 4700, Column 2, Lines 5-21 and Page 4701, Column 2, Lines 11-17).
	Thus the combination of Brice in view of Skertic and Caplin, as discussed above, would result in modifying at least one operating limit of the damaged engine in such a manner that the rate of damage of the damaged engine is less than a predetermined maximum rate of engine damage.

Regarding Claim 9, Brice in view of Skertic and Caplin disclose the invention as claimed and discussed above.  Brice further discloses a multi-engine bay (Page 3, Lines 10-14 – the system is on a multi-engine aircraft/bay) including a control system according to claim 5 (See rejection for Claim 5 above – the multi-engine bay includes the system as claimed and as taught by Brice in view of Skertic and Caplin as discussed above).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brice in view of Skertic and Caplin as applied to claim 5 above, and further in view of Chandra (U.S. Pre-grant Publication 2016/0160762), hereinafter Chandra.

Regarding Claim 12, Brice in view of Skertic and Caplin disclose the invention as claimed and discussed above. Brice in view of Skertic and Caplin do not explicitly disclose the level of damage of the engine is calculated by integration from the rate of damage of the engine or of its subsystems.
However, Chandra teaches a method for calculating the level of damage of an engine by integrating the damage accumulation rate (Paragraphs 0024).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Brice in view of Skertic and Caplin such that the level of damage of the engine is calculated by integration from the rate of damage of the engine or of its subsystems, as taught by Chandra, in order to have an improved method of operating and determining the level of damage of the engine (Chandra – Paragraph 0004).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brice in view of Skertic and Caplin as applied to claim 5 above, and further in view of Chandra and Isturiz.

Regarding Claim 13, Brice in view of Skertic and Caplin disclose the invention as claimed and discussed above. Skertic further discloses the level of damage of the engine is calculated for an actuator of the engine (Paragraph 0005).
Thus the combination of Brice in view of Skertic and Caplin, as discussed above, would result in calculating the level of damage of an actuator of the engine.
Brice in view of Skertic and Caplin do not explicitly disclose the level of damage of the engine is calculated by integration from the rate of damage of the subsystem of the engine, and
the rate of damage is the value of the electrical power consumed or a function that integrates this value.
However, Chandra teaches a method for calculating the level of damage of an engine component by integrating the damage accumulation rate (Paragraphs 0024).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Brice in view of Skertic and Caplin such that the level of damage of the engine is calculated by integration from the rate of damage of the component/subsystem/actuator, as taught by Chandra, in order to have an improved method of operating and determining the level of damage of the engine (Chandra – Paragraph 0004).
Brice in view of Skertic, Caplin and Chandra do not disclose the rate of damage is the value of the electrical power consumed or a function that integrates this value.
However, Isturiz teaches that the level of power consumption relates to an increases in power consumption (Page 1, Column 1, Lines 12-16 and Column 2, Line 17 – Page 2, Column 1, Line 3 – the increase in power consumption is due to the degradation/damage of the actuator, thus the level of power consumption is usable to calculate the rate of damage).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Brice in view of Skertic, Caplin and Chandra such that the rate of damage is the value of the electrical power consumed, as taught by Isturiz, in order to provide an efficient strategy for increasing reliability and improving maintenance of the actuator (Abstract – Lines 1-4).

Response to Arguments
Applicant's arguments filed 17 June 2022 regarding Brice not disclosing reducing a maximum thrust value of the engine  have been fully considered but they are not persuasive. 
In response to Applicant’s argument it is respectfully pointed out that Brice discusses reducing the thrust and further restricting the thrust of the engine.  Thus Brice sets a limit of the thrust of the engine as the definition of “restrict” as provided by Merriam-Webster is “to confine within bounds” and since Brice reduces the thrust the control system changes the upper limit of the thrust. Therefore Brice does disclose changing the operating limit of the engine where the maximum thrust value is reduced.

Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection set forth herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ROBERT THOMAS/Examiner, Art Unit 3741